STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

DEVON      ENERGY       PRODUCTION                                                      NO.      2022       CW        0349

COMPANY,        L. P.


VERSUS


LOUISIANA         DEPARTMENT            OF
NATURAL      RESOURCES            AND    THOMAS
HARRIS,      IN    HIS       CAPACITY         AS
SECRETARY         OF    THE      LOUISIANA
                                                                                           JULY        05,       2022
DEPARTMENT         OF       NATURAL
RESOURCES




                  Devon                       Production             Company,           L. P.,       applying            for
In   Re:                         Energy
                                             writs,           19th      Judicial              District                Court,
                  supervisory
                  Parish         of    East    Baton         Rouge,    No.    699354.




BEFORE:           McCLENDON,            WELCH,         AND    HESTER,      JJ.



        WRIT      GRANTED          WITH      ORDER.           The     trial       court' s       March       23,        2022

                                 the    motion         for                    judgment           filed       by        Devon
ruling          denying                                        summary
                                                        LP,     is     hereby           vacated.             When        the
Energy       Production                Company,
trial       court       originally            issued          the    alternative              writ     of    mandamus


order,       the        court          ordered         defendants            to     show         cause       why         the

mandamus          relief         should       not       issue.         See        La.     Code       Civ.        P.     art.


3865.        Although             set    for       a    show       cause     hearing,            the    matter           was

stayed.               The        matter       is       remanded         and         the       trial         court            is

instructed to conduct the show cause hearing on the petition for
mandamus.




                                                             PMC

                                                             JEW
                                                             CHH




COURT      OF   APPEAL,           FIRST      CIRCUIT




           EPUTY        L   RK    OF    COURT
                FOR     THE      COURT